IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. WR-79,472-01



                  EX PARTE DUSTY GUS HERNANDEZ, Applicant



                     ORDER PURSUANT TO TEXAS RULE OF
                        APPELLATE PROCEDURE 9.10




       Per curiam.

                                          ORDER

       This cause is before this Court on application for writ of habeas corpus from trial

court case number CR33037A in the 238th District Court of Midland County.

       Pursuant to Texas Rule of Appellate Procedure 9.10(c), the Clerk has identified

sensitive data or sealed material in the record and the parties have been notified. Therefore,

pursuant to Rule 9.10(f) the following records are ordered sealed or redacted. The trial court

clerk, court of appeals or any entity possessing these documents shall seal or redact the

documents pursuant to this order.
                                                           Hernandez - Rule 9.10 Order - 2

List documents or exhibits.

       The following records contain the name of the complainant who was a minor. T EX.

C ODE C RIM. P ROC. art 57.02(h)

Redact Names of minors in the following records or documents:

Clerk’s Record (Writ)

“Objections to Court’s order on Applicant Application for Postconviction Writ of Habeas
Corpus Adopting the State’s Proposed Order”

Clerk’s Record (from direct appeal)

“State’s Proposed order on Applicant’s Application for Postconviction Writ of Habeas
Corpus”

Reporter’s Record (February 9, 2009 - February 11, 2009)

Reporter’s Record (August 16, 2013)


Filed: October 29, 2014

Do not publish